11-1172-cv
Hevner v. Village East Towers, Inc.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to summary orders filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s
Local Rule 32.1.1. When citing a summary order in a document filed with this court, a party must cite either
the Federal Appendix or an electronic database (with the notation “summary order”). A party citing a
summary order must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 18th day of June, two thousand twelve.

PRESENT:
          GUIDO CALABRESI,
          JOSÉ A. CABRANES,
          RAYMOND J. LOHIER, JR.,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - -- - - - -x
DEBRA HEVNER,
          Plaintiff-Appellant,

                     -v.-                                                                                No. 11-1172-cv

VILLAGE EAST TOWERS, INC., BARBARA MCLOUGHLIN, DAVID BARON,
           Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - -- - - - -x

FOR PLAINTIFF-APPELLANT:                                                 Debra Hevner, pro se, New York, NY.

FOR DEFENDANTS-APPELLEES:                                                Matthew Tracy, Winget, Spadafora &
                                                                         Schwartzberg, LLP, New York, NY.


     Appeal from a judgment of the United States District Court for the Southern District of
New York (George B. Daniels, Judge).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

      Appellant Debra Hevner, proceeding pro se, appeals from the District Court’s grant of
summary judgment in favor of the Appellees, dismissing her housing discrimination complaint. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

         We review orders granting summary judgment de novo, focusing on whether a district court
properly concluded that there was no genuine issue as to any material fact and the moving party was
entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300
(2d Cir. 2003). In determining whether there are genuine issues of material fact, we are required to
resolve all ambiguities and draw all permissible inferences in favor of the non-moving party. See
Nationwide Life Ins. Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna
Life Ins. Co., 46 F.3d 196, 202 (2d Cir. 1995)). Summary judgment is appropriate “[w]here the record
taken as a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Following our review, we conclude that the District Court properly dismissed Hevner’s
complaint for substantially the same reasons articulated by the District Court in its Memorandum
Decision and Order of February 7, 2011. See Hevner v. Village East Towers, Inc., No. 06 Civ. 3983,
2011 WL 666340 (S.D.N.Y. Feb. 7, 2011).

                                            CONCLUSION
        We have considered all of Hevner’s arguments on appeal and find them to be without merit.
For the reasons stated above, the judgment of the District Court is AFFIRMED.




                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk




                                                    2